ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of -                                    )
                                                )
OHL USA, Inc.                                   ) ASBCA Nos. 62232-ADR, 62396-ADR
                                                )            62397-ADR, 62398-ADR
                                                )            62399-ADR, 62400-ADR
                                                )            62463-ADR, 62534-ADR
                                                )            62535-ADR, 62536-ADR
                                                )            62537-ADR, 62538-ADR
                                                )            62539-ADR, 62540-ADR
                                                )            62541-ADR, 62542-ADR
                                                )            62543-ADR, 62544-ADR
                                                )            62545-ADR, 62546-ADR
                                                )            62547-ADR, 62548-ADR
                                                )            62663-ADR, 62664-ADR
                                                )            62665-ADR, 62666-ADR
                                                )            62667-ADR, 62668-ADR
                                                )            62756-ADR, 62757-ADR
                                                )            62758-ADR
                                                )
Under Contract No. W912PL-16-C-0037             )

APPEARANCES FOR THE APPELLANT:                     Neal J. Sweeney, Esq.
                                                    Jones Walker LLP
                                                    Atlanta, GA

                                                   Christopher D. Cazenave, Esq.
                                                    Jones Walker LLP
                                                    New Orleans, LA

APPEARANCES FOR THE GOVERNMENT:                    Michael P. Goodman, Esq.
                                                    Engineer Chief Trial Attorney
                                                   John F. Bazan, Esq.
                                                    Engineer Trial Attorney
                                                    U.S. Army Engineer District, Los Angeles

               OPINION BY ADMINISTRATIVE JUDGE WOODROW

      The parties have resolved their dispute and request that the Board enter
judgment in favor of appellant.

       It is the Board’s decision, pursuant to 41 U.S.C. §§ 7105(e), 7108(b), and the
parties’ stipulation and agreement, that these appeals are sustained. In the nature of a
  consent judgment, the Board makes a monetary award to appellant in the amount of
  $4,800,000. This amount is inclusive of Contract Disputes Act interest. No further
  interest shall be paid.

           Dated: December 2, 2021




                                                 KENNETH D. WOODROW
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals


I concur                                           I concur



RICHARD SHACKLEFORD                                J. REID PROUTY
Administrative Judge                               Administrative Judge
Acting Chairman                                    Vice Chairman
Armed Services Board                               Armed Services Board
of Contract Appeals                                of Contract Appeals



       I certify that the foregoing is a true copy of the Opinion and Decision of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62232-ADR, 62396-ADR, 62397-ADR,
62398-ADR, 62399-ADR, 62400-ADR, 62463-ADR, 62534-ADR, 62535-ADR, 62536-ADR,
62537-ADR, 62538-ADR, 62539-ADR, 62540-ADR, 62541-ADR, 62542-ADR, 62543-ADR,
62544-ADR, 62545-ADR, 62546-ADR, 62547-ADR, 62548-ADR, 62663-ADR, 62664-ADR,
62665-ADR, 62666-ADR, 62667-ADR, 62668-ADR, 62756-ADR, 62757-ADR, 62758-ADR,
Appeals of OHL USA, Inc., rendered in conformance with the Board’s Charter.

      Dated: December 2, 2021



                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals

                                            2